           Case 1:13-cr-00890-LAP Document 93 Filed 05/26/20 Page 1 of 7



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA,

                        Plaintiff,
                                                       13 Cr. 890 (LAP)
-against-
                                                             ORDER
ELFEGO BOYD,

                        Defendant.



LORETTA A. PRESKA, Senior United States District Judge:

          Before the Court is Defendant Elfego Boyd’s request for

compassionate release pursuant to 18 U.S.C. Section 3582(c) based

on the COVID-19 outbreak.           Because Defendant has not established

an    extraordinary        and    compelling     circumstance        warranting     a

reduction in sentence, the request is denied.

     I.     FACTUAL BACKGROUND

          Defendant was convicted in 2014 of sex trafficking minor

victims.        As set out in Defendant’s Presentence Investigation

Report (“PSR”), he placed and paid for advertisements offering

Victim-1 – who was 15 and 16 years old at the time – for commercial

sex on backpage.com, a classifieds webpage commonly used by sex

traffickers       acting     as    pimps.     When     men   responded     to     the

advertisements,       the   Defendant       directed   Victim-1   to     engage   in

commercial sex, sometimes driving Victim-1 to hotels to engage in

the sex acts, and always taking all of the money paid to Victim-


                                         1
       Case 1:13-cr-00890-LAP Document 93 Filed 05/26/20 Page 2 of 7



1. As outlined in the Government’s sentencing letter, while not

part of the offense conduct, the Government brought to the Court’s

attention at sentencing information about the Defendant’s sex

trafficking of additional minor victims in 2012. As part of his

plea agreement, the Defendant agreed to pay restitution to all

three victims.

      On June 25, 2014, Defendant pled guilty, pursuant to a plea

agreement,      to   one   Count   of   Sex   Trafficking   of   Children,   in

violation of Title 18, United States Code, Section 1591. On January

8, 2015, the Honorable Robert P. Patterson sentenced Defendant to

120 months’ imprisonment, the mandatory minimum sentence provided

by statute.

      Defendant, now 34, has been incarcerated since his arrest on

October 15, 2013. He is currently incarcerated at FCI Allenwood.

He is scheduled to be released on July 14, 2022. According to

information retrieved from the Bureau of Prisons (“BOP”)’ website

on May 13, 2020, there are currently no positive cases of COVID-

19 at FCI Allenwood.

      On May 4, 2020, the Defendant filed the motion in which he

argues that he should be granted compassionate release because of

his   medical    conditions    -   specifically,    blood   clots   currently

treated with Aspirin, learning disabilities, and a broken jaw -




                                         2
        Case 1:13-cr-00890-LAP Document 93 Filed 05/26/20 Page 3 of 7



in the context of the COVID-19 pandemic. The Defendant did not

previously file an administrative request with the BOP.

  II.    LEGAL STANDARDS

     Under Section 3582, the Court only “may reduce the term of

imprisonment . . . after considering the factors set forth in

section 3553(a) to the extent that they are applicable, if it finds

that . . . extraordinary and compelling reasons warrant such a

reduction . . . and that such a reduction is consistent with

applicable policy statements issued by the Sentencing Commission

. . . .”     See 18 U.S.C. § 3582(c)(1)(A); see also 28 U.S.C. §

994(t) (“The Commission, in promulgating general policy statements

regarding    the    sentencing   modification    provisions      in   section

3582(c)(1)(A) of title 18, shall describe what should be considered

extraordinary      and   compelling   reasons   for   sentence   reduction,

including the criteria to be applied and a list of specific

examples.”).

     The relevant Sentencing Commission policy statement is found

in U.S.S.G. § 1B1.13.        That section provides that the Court may

reduce the term of imprisonment if “extraordinary and compelling

reasons warrant the reduction,” id. § 1B1.13(1)(A); “the Defendant

is not a danger to the safety of any other person or to the

community, as provided in 18 U.S.C. § 3142(g),” id.           § 1B1.13(2);




                                      3
      Case 1:13-cr-00890-LAP Document 93 Filed 05/26/20 Page 4 of 7



and “the reduction is consistent with this policy statement,” id.

§ 1B1.13(3).

     The Application Notes describe the circumstances under which

“extraordinary    and   compelling     reasons       exist.”       Id.    §   1B1.13

Application Note 1.     As the proponent of the motion, the Defendant

bears the burden of proving that “extraordinary and compelling

reasons” exist.      See, e.g., United States v. Butler, 970 F.2d

1017, 1026 (2d Cir. 1992) (“A party with an affirmative goal and

presumptive access to proof on a given issue normally has the

burden of proof as to that issue.”); United States v. Clarke, No.

09 Cr, 705 (LAP), 2010 WL 4449443, at *1 (S.D.N.Y. Oct. 29, 2010)

(“If the Defendant seeks decreased punishment, he or she has the

burden of showing that the circumstances warrant that decrease.”

(quoting   Butler,   970   F.2d   at       1026));    cf.   United       States   v.

Hamilton, 715 F.3d 328, 337 (11th Cir. 2013).

  III. DISCUSSION

     The Court assumes without deciding that it has the power to

waive the requirement of exhaustion of administrative remedies.

     Defendant    contends    that     he     suffers       from    (a)       medical

conditions — specifically, blood clots for which he takes aspirin

and a broken jaw – that make him vulnerable to COVID-19; (b)

learning disabilities; and (c) generally poor mental health. For

any of these conditions to potentially meet the requirements of

U.S.S.G.   §   1B1.13,     application        note     1(A)(ii)(I)         (medical
                                       4
      Case 1:13-cr-00890-LAP Document 93 Filed 05/26/20 Page 5 of 7



condition), 1(A)(ii)(II) functional and cognitive impairment),

1(A)(ii)(III) (deteriorating mental health due to declining age),

the defendant would be required to show that the condition or

impairment . . . substantially diminishes the ability of the

defendant   to   provide   self-care   within    the    environment     of   a

correctional facility and from which he or she is not expected to

recover.” Defendant falls far short.

     Accepting Defendant’s representation as to his maladies, it

appears that his physical conditions are not particularly severe

and that the BOP is managing his conditions.            Defendant provides

no reason to believe that his physical or mental conditions make

him more susceptible to COVID-19. He also provides no support for

any substantially diminished ability to provide self-care.              Thus,

the Defendant has not demonstrated an extraordinary and compelling

circumstance warranting release.

     Even if he had, however, the Defendant must still demonstrate

that he “is not a danger to the safety of any other person or to

the community, as provided in 18 U.S.C. § 3142(g)[.]” U.S.S.G §

1B1.13(2). In turn, Section 3142(g) directs the Court to consider

(1) the nature and circumstances of the offense charged; (2) the

weight of the evidence against the defendant; (3) the history and

characteristics    of   the   defendant;   and    (4)    the   nature     and

seriousness of the danger to any person or the community that would


                                   5
      Case 1:13-cr-00890-LAP Document 93 Filed 05/26/20 Page 6 of 7



be posed by the defendant’s release. 18 U.S.C. § 3142(g). The

Defendant does not acknowledge this required step in the analysis,

and each of the factors of Section 3142(g) counsels in favor of

continued detention through the end of the term of imprisonment

imposed by the Court.

     The nature and circumstances of this Defendant’s offenses of

conviction are plainly serious. The Defendant engaged in the sex

trafficking of a 15-year-old girl – Victim 1 – whom the Defendant

knew was under 18 years old when he had her work as a prostitute

for his own profit. The Defendant unduly influenced Victim-1 to

engage in prostitution, used internet advertisements to solicit

men to pay for sex with Victim-1, and drove her to various hotels

to engage in sex acts with these men. Moreover, although Defendant

pleaded guilty to the sex trafficking of only Victim-1, he has

victimized additional minors. As detailed above, Victim-2 and

Victim-3, 15 years-old and 17 years-old, respectively, at the time,

engaged in commercial sex at the Defendant’s direction. And, in

the spring of 2013, the Defendant told Victim-1 that he was still

prostituting girls. The Defendant preyed on vulnerable members of

our society.

     The   weight   of   the   evidence      against   the   Defendant   was

overwhelming,   consisting      of,       among   other   things,   witness




                                      6
         Case 1:13-cr-00890-LAP Document 93 Filed 05/26/20 Page 7 of 7



testimony, corroborated by electronic evidence, including bank and

phone records.

     The history and characteristics of the Defendant also counsel

against granting his motion. While the Defendant points to his

“first-offender”       status,     given     the    evidence   concerning      his

trafficking of prior minor victims it would be more accurate to

characterize this as his first offense of conviction.

     Thus,     the   Court   finds    that    this    Defendant,    at   age   34,

continues to present a danger to the community.                     Accordingly,

Defendant’s motion for release pursuant to 18 U.S.C. Section

3582(c)    (dkt.     no.   89)   is   denied,      both   because   he   has   not

demonstrated an extraordinary and compelling reason for release

and because, even if he had, he remains a danger to the community.

     A copy of this order has been mailed to the Defendant by

chambers.

SO ORDERED.

Dated:      New York, New York
            May 26, 2020

                                 __________________________________
                                 LORETTA A. PRESKA
                                 Senior United States District Judge




                                        7
